DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mouthpiece defines a flange, and the cage defines a stop configured to engage the flange as the cage is distally advanced over the mouthpiece), Examiner asserts that Kyriakou does teach the claimed feature therefore anticipated the claim limitation.  As stated in the office action below, Kyriakou teaches the mouthpiece defines a flange (fig. 3: unlabeled element surrounding the mouthpiece bit 13). Kyriakou further teaches a collar 18 on both ends of the tube 17 (claimed cage), therefore the collar is capable of engaging the flange therefore meeting the broadest reasonable interpretation of the claimed limitation. 
In response to Applicant arguments that the ring (equivalent to the claimed seal) and the cigarette protector of  Kyriakou is not configured to limit air comprising combustion products released from the heat source from entering air drawn through the aerosol generating article, Examiner respectfully disagrees.  Kyriakou teaches in fig. 2 which is depicted as upstream of the one or more openings through the cage wall and in col. 2 line 17: affixed on an inner side of the inner tube), wherein the seal is arranged to surround and contact the aerosol generating article (col. 2, line 18: the ring 21 bears against the side of the cigarette). Kyriakou 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakou (US 4,289,149), and further in view of Onishi (US 2010/0258139).
Regarding claim 1, Kyriakou discloses a holder for an aerosol generating article (a cigarette protector 10), comprising: 
a mouthpiece (fig. 2: mouthpiece bit 13) having a mouth end (bit including a hole 14) and a distal end and defining a passage extending from the mouth end to the distal end (wider end 14a), wherein the passage is configured to receive the aerosol generating article inserted in a direction from the distal end towards the mouth end (col. 2 line 1-2: wider end 14a of the hole 14 receives one end of a cigarette 15); 
a cage (fig. 3: inner tube 17) extending from the mouthpiece (depicted in fig. 2) and configured to surround at least a portion of a heat source of the aerosol generating article and configured to allow air to access the heat source (col. 1, lines 64-65: includes a plurality of perforated openings 12 around its side) 
with regards to “the cage is slidable about the mouthpiece”, Kyriakou discloses that the mouthpiece is fitted removably in one end of the tube (col. 1 line 66-67), thereby making the tube capable of being slidable about the mouthpiece; 
a seal (fig. 2 ring 21) extending from an inner surface of the cage (col. 2 line 17: affixed on an inner side of the inner tube), wherein the seal is arranged to surround and contact the aerosol generating article downstream of the heat source (col. 2: line 18: the ring 21 bears against the side of the cigarette
wherein the mouthpiece defines a flange (fig. 3: unlabeled element surrounding the mouthpiece bit 13) and the cage defines a stop (collar 18) configured to engage the flange as the cage is distally advanced over the mouthpiece (col. 2, lines 14-16: collar 18 around an outer side of the inner tube serves to maintain the space 20 a same distance all around the inner tube). 
wherein the cage comprises a tubular wall defining one or more holes through the tubular wall downstream of the seal (col. 2, lines 6-8: perforated openings 19 therearound similarly to openings 12 in the outer tube), wherein the holder is configured such that air drawn through the one or more holes through the tubular wall flows through aerosol generating substrate of the aerosol generating article and through the passage of the mouthpiece (depicted in fig. 1)
Regarding the limitation “the seal is configured to limit air comprising combustion products released from the heat source from entering air drawn through the aerosol generating article”, Kyriakou discloses the ring 21 forms a seal between the tube walls and the aerosol generating article, same as the presently claimed seal does but does not explicitly disclose an aerosol generating article with dilution holes downstream of the ring 21 is placed in the holder then the ring 21 will limit air from the combustion end from entering the article through the dilution holes. However Onishi, in the same field of endeavor, discloses a non-combustible smoking article includes an aerosol-generating part including an aerosol-generating substance configured to generate aerosol by heating and a heat source physically separated from the aerosol-generating part and disposed at an tip end of the aerosol-generating part, and 

Regarding claim 2-3, Kyriakou in view of Onishi hereinafter modified Kyriakou discloses the cage comprises a tubular wall defining one or more holes through the wall upstream and downstream of the seal (Kyriakou: fig. 2 and (col. 2, lines 6-8: perforated openings 19 therearound similarly to openings 12 in the outer tube).
Regarding claim 6, modified Kyriakou discloses the passage defined by the mouthpiece comprises a stepped or tapered inner diameter and wherein the inner diameter in proximity to the mouth end is configured to be smaller than the outer diameter of the aerosol generating article to prevent advancement of the aerosol generating article in the passage beyond the mouth end (Kyriakou: illustrated in fig. 2).
Regarding claim 7, modified Kyriakou discloses one or more the aerosol generating articles having the heat source, wherein the aerosol generating article is received in the passage defined by the mouthpiece (col. 2 lines 1-2: A wider end 14a of the hole 14 receives one end of a cigarette 15
Regarding claim 8-9 ,11 and 14, Kyriakou discloses the cage comprises a tubular wall defining one or more holes through the wall downstream of the seal (fig. 2) wherein the holes allow exhaled smoke to exit the cigarette holder (fig. 1)  but is silent to the aerosol generating article  comprises a wrapper circumscribing the aerosol generating substrate and the aerosol generating article is configured to transfer heat from the heat source to the aerosol generating substrate without combusting the aerosol generating substrate. Onishi, in the same field of endeavor, discloses a non-combustible smoking article includes an aerosol-generating part including an aerosol-generating Substance configured to generate aerosol by heating and a heat source physically separated from the aerosol-generating part and disposed at an tip end of the aerosol-generating part, and configured heat the aerosol-generating substance (abstract). Onishi further discloses the smoking article comprises an opening OP passing through the paper sheet, and the nonflammable cylinder [0051]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have substituted the aerosol generating article of Kyriakou with the one of Onishi.  One would be motivated to make the substitution because Onishi further discloses the added non-combustible smoking articles with carbonaceous heat source can be lit with relative easiness and ensures a substantially constant averaged taste on a single article [0009]. 
Regarding claim 10 and 13, Onishi discloses the aerosol generating substrate comprises tobacco [0006].
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakou (US 4,289,149) and Onishi (US 2010/0258139) as applied to claim 1 above, and further in view of Sampson et al. (US 2016/0007649).
Regarding claim 4-5, Kyriakou discloses a cover (outer tube 11) comprising one or more through holes that are aligned with the holes of the cage that are upstream of the seal (col. 2, lines 6-8: The inner tube also includes perforated openings 19 therearound similarly to openings 12 in the outer tube). The cover comprises a ring (second collar 18) about a longitudinal axis of the cage (fig. 3). Kyriakou does not explicitly discloses the cover moveable about the cage between a first position and a second position, or that the ring is rotatably about the cage. However Sampson (also directed to smoking devices) discloses a ventilation control sleeve 15 capable of being in a second position, in which the open section 33 of the ventilation control sleeve is aligned with one of the ventilation holes 28 in the annular wall 17 [0084] and a plate 118 is received within the slot 115a in the ventilation control sleeve 115 such that rotation of the ventilation control sleeve 115 causes the control ring 117 to rotate [0095]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the cover of Kyriakou to include the rotatable control ring of Sampson this would enable the cover to be movably between first and second position. One would be motivated to make the modification because it may provide a more screw fit of the cover while still making it easily removably.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/066,447. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claim 1 of 16066447 anticipates the subject matter of the claimed invention.
Although the claims at issue are not identical, they are not patentably distinct from each other because Although the conflicting claims are not identical, they are not patentably distinct from each other because similar smoking elements are taught such that claims 1 of the instant application corresponds to claim 1 of copending Application No. 16066447. Claim 8 of the instant application is the same as claim 13. Claim 9 of the instant application is the same as claim 14. Claim 10 of the instant application is the same as claim 15. Claim 12 of the instant application is the same as claim 16. Claim 13 teaches a similar limitation of the instant application is the same as claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A KESSIE/Examiner, Art Unit 1747    


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747